department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sin xxxxxxxxxxxxxkxxxxxxxkxkkxxxx xxxxxxxxxxxkkxkxxxxxxxxx xxxxxxxxxxxkkxxxxxkxxkxkxx attention xxxxxxxxxxxxxxxxxx jul legend employer m company n state c state d plan x xxxxxxxxxxxxxxxkxxkxxkxxxxxxx xxxxxxxxxxxxxkkk xxxxxxxxxxxxxkxxxkx xxxaxkxxxxxxxkxkxxkk xxxxxxxxxxxxxxxkxxxxxxxxkkxxxxkxkxxx xxxxxxxxxxkxxxxx dear xxxxxxxxxxxxx this letter is in response to a request for a private_letter_ruling dated xxxxxxxxxxxxxx supplemented by letter dated xxxxxxxxxxxxxkxxxx submitted on your behalf by your authorized representative concerning sec_403 internal_revenue_code code and of the the following facts and representations have been submitted employer m is a nonprofit public benefit corporation providing services as an acute hospital and health system in state c employer m is an organization described in sec_501 which is exempt from tax under sec_501 of the internal_revenue_code code render services to employer m as employees approximately big_number individuals employer m organized company n under the laws of state d effective as of xxxxxxxxxxxxxx business of developing and supporting physician order entry and company n is engaged in the xexxxxxxxxxxxxxxxxxxxxkxxxxx page at all approximately financial computer systems of employer m individuals render services to company n as employees times since company n’s formation employer m had owned one hundred percent of company n’s membership interests company n has not made an election to be classified as an association under the rules of sec_301_7701-3 of the procedural income_tax regulations the regulations you represent that company n is not classified as a corporation under sec_301_7701-2 of the regulations you have also asserted that company n has not filed form_8832 to changes its classification under sec_301_7701-3 of the regulations and will be disregarded for federal tax purposes pursuant to the default classification under sec_301_7701-3 employer n has not filed an application_for recognition exemption on form_1023 employer m sponsors plan x for the benefit of its employees plan x is intended to meet all the requirements of an annuity purchase plan under sec_403 of the code ali employees of employer m are currently eligible to make contributions pursuant to salary reduction agreements under plan x employer m proposes to extend participation in plan x to a i participation in plan x is that is exempt from tax under sec_501 a employees of company n in order to provide them with an opportunity to electively defer income under sec_403 of the code on the same basis as employees of employer m under code sec_403 conditioned on employment by an organization described in sec_501 represent that although company n is an entity whose status is ‘disregarded from an organization described in sec_501 that is exempt from tax under sec_501 company n itself is not an organization described in sec_501 that is exempt from tax under sec_501 of the code subject_to its receipt of a favorable ruling employer m plans to have company n adopt plan x with employer m’s consent and permit employees of company n to participate in plan x subject_to the terms and conditions of plan x of the code however you based on these facts and representations you request the following rulings that for purposes of the requirements of code sec_403 b a i employees of company n will be treated as employees of employer m for so long as a employer m owns one hundred percent of company n’s membership interests and b company n does not elect to be taxed as a corporation and xxxxxxxxkxxxxxxxxxexkxxkxkx page that participation in plan x by employees of company n will not by itself cause plan x to cease to qualify as an annuity purchase plan described in code sec_403 a employer m owns one hundred percent b company n does not elect to be taxed ag a corporation of company n’s membership interests and for so long as sec_403 of the code provides in part that if an annuity_contract is purchased for an employee described in sec_501 of the code which is exempt from tax under sec_501 the amounts contributed by the employer for such annuity_contract on or after such rights become nonforfeitable shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the applicable limit under sec_415 the treasury regulations the regulations under sec_7701 allow single owner organizations to choose to be recognized or disregarded as entities separate from their owners for all federal tax purposes association will be disregarded as an entity separate from its owner for all purposes of the code and deemed to liquidate by distributing the assets and liabilities of its sole owner if an election is not made the sec_301_7701-1 of the regulations provides that the code prescribes the classification of various organizations for federal tax purposes sec_301_7701-1 of the regulations provides that under sec_301_7701-2 and certain organizations that have a single owner can choose to be recognized or disregarded as entities separate from their owners sec_301_7701-2 of the regulations provides that ‘a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 of the regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 deemed to be an eligible_entity that can elect its classification for federal_income_tax purposes business_entity is any entity recognized for federal_income_tax purposes that is not properly classified as a_trust or otherwise subject_to special treatment under the code under sec_301_7701-2 a or is page sec_301_7701-3 of the regulations also provides in part that an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner paragraph b provides a default classification for an eligible_entity that does not make an election of sec_301_7701-3 sec_301_7701-3 of the regulations provides that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 of the regulations provides that an eligible_entity may elect to be classified other than as provided in paragraph b above by filing form_8832 announcement 1999_43_irb_545 provides that when the owner of an eligible_entity that is treated as a disregarded_entity is exempt from taxation under sec_501 a of the code it must include as its own information pertaining to the finances and operation of the disregarded_entity in its annual information_return announcement further states that when an entity is disregarded as separate from its owner its operations are treated as a branch or division of the owner since company n has not filed irs form_8832 making an election to be classified as an association under the rules of sec_301_7701-3 of the regulations it federal tax purposes pursuant to the default classification under sec_301_7701-3 of the regulations company n also has not filed irs form_1023 seeking a determination_letter of exempt status regulations company n is treated in the same manner as a sole_proprietorship branch or division of its owner employer m thus for purposes of sec_301 of the is disregarded for since company n will be treated as a disregarded_entity and company n is treated in the same manner as a sole_proprietorship branch or division of employer m the employees of company n will be treated as employees of employer m for purposes of sec_403 of the code accordingly we conclude with respect to ruling number one that for purposes of the requirements of code sec_403 b a i employees of company n will be treated as employees of employer m for so long as a employer m owns one hundred percent of company n’s membership interests and b company n does not elect to be taxed as a corporation with respect to ruling number two we conclude that assuming plan x otherwise satisfies the requirements of sec_403 of the page code participation in plan x by employees of company n will not ’ by itself cause plan x to cease to qualify as an annuity purchase plan described in code sec_403 for so long as employer m owns one hundred percent of company n’s membership interests and b company n does not elect to be taxed as a corporation a this ruling is based on the assumption that plan x prior to and subsequent to the inclusion of company n’s employees as participants meets the requirements of sec_403 of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 not be used or cited by others as precedent of the code provides that it may a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxxxxxxx id xxxxxxxx t ep ra t2 at axxxxxkxxxkkxx sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice xxxxxxxxxkxxxkxkxxk xk xxxxxxxxxxxxxxkxxx xxxxxxxxxxxxxxxxxxkxxxkk xxxxxxxxxxxxxxxxxkkxkk
